[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            May 20, 2008
                             No. 07-14907                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 05-02073-CV-S

LARRY R. GAITHER,

                                                          Petitioner-Appellant,

                                  versus

WARDEN,
Bullock County Correctional Facility,
THE ATTORNEY GENERAL OF STATE OF ALABAMA,

                                                      Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (May 20, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:
       Larry R. Gaither, an Alabama prisoner proceeding pro se, appeals the district

court’s denial of his petition for habeas corpus, filed pursuant to 28 U.S.C. § 2254.

The district court granted a certificate of appealability (“COA”) on the following

issue: whether Gaither’s mental incompetency claim was procedurally defaulted.

For the reasons set forth more fully below, we affirm.

       Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). However, a litigant who offers no

substantive argument on an issue in his initial brief abandons a challenge to that

issue on appeal. See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir. 1994). In his

initial brief, Gaither only addresses his claim that his convictions for felony driving

under the influence were unconstitutionally obtained in violation of the Fifth

Amendment protection against double jeopardy, and only makes a passing

reference to his mental competency, asserting that he had been diagnosed with a

mental illness in 1986. Therefore, we hold that Gaither abandoned the issue.

Insofar as Gaither raises his mental incompetency claim for the first time in his

reply brief, the issue is not properly before us. See Lovett v. Ray, 327 F.3d 1181,

1183 (11th Cir. 2003) (holding that this court does not address arguments raised by

a pro se litigant for the first time in a reply brief). Further, to the extent Gaither



                                            2
addresses the merits of his double jeopardy claim in his initial brief, we do not

consider this claim because appellate review is limited to the issues specified in the

COA. Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).

       In light of the foregoing, the district court’s dismissal of Gaither’s § 2254

petition is

       AFFIRMED.




                                           3